 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDin connection with the preparation of tower footings on Ets-Hokin'selectric transmission line 2, located between Glen Canyon Dam andFlagstaff, Arizona.2.International Union of Operating Engineers, Local No. 428 ofArizona, AFL-CIO, is not entitled, by means proscribed by Section8 (b) (4) (D) of the Act, to force or require Ets-Hokin Corporation,to assign the aforementioned work to its members,3.Within 10 days from the date of this Decision and Determinationof Dispute, International Union of Operating Engineers, Local No.428 of Arizona, AFL-CIO, shall notify the Regional Director forRegion 28, in writing, whether or not it will refrain from forcing orrequiring Ets-Hokin Corporation, by means proscribed by Section8(b) (4) (D), to assign the work in dispute to employees representedby Operating Engineers rather than to employees represented byIBEW.Chrysler Corporation(Lyons Trim Plant) 1andInternationalUnion,United Automobile,Aerospace and Agricultural Im-plement Workers of America(UAW) AFL-CIO, PetitionerChrysler Corporation(Lyons Trim Plant)andEmployees ofChrysler Corporation,Lyons Trim Plant,PetitionerandUphol-sterers' InternationalUnion of North America, AFL-CIO(through its agent,Upholstering Spring and Bedding WorkersUnion,Local 600) 1 and Chrysler Trim Division Workers Inde-pendent Union:CasesNos.7-RC-67464 and 7-RD-611.June 25,1965DECISION AND ORDERUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerMilton Fischer.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.1 The name of the Employer appears in the caption as amended at the hearing.2Upliolsterers' International Union of North America, AFL-CIO (throughits agent,UpholsteringSpring and Bedding WorkersUnion, Local 600),hereinaftercalled Local 600,intervened at the hearing in Case No7-RD-611on the basis of its contractual interestwith the Employer.The name ofLocal600 appears in the caption as amended at thehearing.3 Chrysler Trim Division workers Independent Union, hereinafter called the IndependentUnion, is composed of substantially the same employees on whose behalf the petition inCase No. 7-RD-611 was filed,and was permitted to intervene at the hearing in thatcase on the basis of an adequate showing of interest in furtherance of its desire to appearon the ballot should an election be scheduled.aDaring the hearing, the Employer and Petitioner in Case No 7-RC-6746 agreed toenter into a stipulation for certification for consent election in an agreed-upon appropriateunit and all other parties stipulated the appropriateness of, and disclaimed any interestin, this unit.Thereafter,in the absence of any objection thereto, the Hearing Officergranted amotion tosever Case No. 7-RC-6746 from Case No. 7-RD-611, and the hearingthen proceeded with respect to the issues raised in CaseNo. 7-RD-611.153NLRB No. 48. CHRYSLER CORPORATION579Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Members Fanning, Brown, andJenkins].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act for the followingreasons:Employees on whose behalf the petition was filed seek a decertifica-tion election in the bargaining unit currently represented by Local600, and the Intervenor Independent Union seeks to represent thissame unit.These parties contend that the Employer's collective-bar-gaining agreement with Local 600 is a premature extension of Local600's contract with the Employer's predecessor.The Employer andLocal 600 contend that their contract is a new contract coveringemployees in an appropriate unit and that such contract is a bar tothis proceeding.On April 30,1963, American Felt Auto Company, hereinafter calledAmerican, and Local 600 entered into a collective-bargaining agree-ment for a 2-year term expiring on April 30, 1965. On December 9,1964, American's employees engaged in a strike because of a disputeconcerning piece rates and production standards.While the strikewas in progress, the Employer entered into negotiations for the pur-chase of the plant and, at the same time, also negotiated a strike settle-ment and a collective-bargaining agreement with Local 600's repre-sentative.On December 17, the striking employees, some of whomwere both parties to the petition and members of the IndependentUnion, met and approved the agreed-upon terms, and the strike there-upon terminated.On December 18, the Employer purchased Ameri-can's plant, storage plants, machinery, equipment, and parts.On thefollowing day, the Employer and Local 600 executed an "ExtensionAgreement" which adopted in large part the contract previouslyentered into by American and Local 600, but which also contained sub-stantialmodifications.Thus, the "Extension Agreement" set forththe Employer's promise to pay $25,000 in backpay to a large numberof employees involved in the standards dispute,5 provided for the right5 These parties also entered into a rider agreement which provided for the services ofa consultant industrial engineer to make a study of standards on various production lines. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDto change certain incentive operations, established new grievance pro-cedures, initiated wage date availability, canceled all efficiency repri-mands given prior to the Employer's purchase, and, subject to theforegoing, extended the contract of April 30, 1963 (which would haveterminated on April 30, 1965), "in all its terms and conditions withoutchange to April 30, 1966."On the same day that the Employer andLocal 600 executed their "Extension Agreement," Local 600 and theEmployer's predecessor, American, executed a "Mutual Release" whichprovided that as of December 17, 1964, their collective-bargainingagreement, dated April 30, 1963, "is hereby cancelled," and in whichthese parties further agreed to cancel, discharge, terminate, and waiveall matters heretofore existing between them such as grievances, arbi-tration cases, and claims of any kind.As noted, Petitioners and Intervenor Independent Union contend,contrary to the Employer and Local 600, that the 1964 "ExtensionAgreement" is merely a premature extension of the 1963 contract, andthat, as the instant petition was timely filed with respect to the expira-tion date of the 1963 contract, there is no contract which can be raisedas a bar to an election.We do not agree.Under the premature-extension doctrine, a petition which is timelyfiledwith respect to the expiration date of the original contract, i.e.,not more than 90 nor less than 60 days from the terminal date thereof 6is normally not barred by a premature extension of that contract. Inthe instant case, however, the Employer was not a party to the originalcontract between American and Local 600 but in fact entered into newobligations, separately undertaken, by executing with Local 600 a newcontract containing different starting and terminal dates, runningfrom December 19, 1964, to April 30, 1966.This contract is not anextension of the contract executed by the Employer's predecessor butconstitutes the initial contract between the Employer and Local 600.7Accordingly, as the Employer's current contract is not a prematureextension of the 1963 contract but is a new contract which does notterminate until April 30, 1966, and as the instant petition was filed onFebruary 23, 1965, more than 90 days before the terminal date of thenew agreement, we find that the new contract constitutes a bar, and weshall dismiss the petition as untimely filed."[The Boarddismissedthe petition.]8 Leonard WholesaleMeats, Inc,136 NLRB 1000.7 StubnitzGreene Spring Corporation,113 NLRB 226,228; Cf.Mid-Continent CartonCorporation,131 NLRB 423, 424.8 In view ofour dismissalof the petition,we find it unnecessary to reach or pass uponthe question of whether Intervenor Independent Union is alabor organizationwithin themeaning of Section 2(5) of the Act.